               Case 20-12522-JTD           Doc 776       Filed 12/10/20      Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )        Chapter 11
                                                          )
MALLINCKRODT PLC, et al.,                                 )        Case No. 20-12522 (JTD)
                                                          )
                Debtors.1                                 )        (Jointly Administered)
                                                          )        Obj. Deadline: Dec. 30, 2020 at 4:00 p.m. (ET)

                    COVER SHEET TO FIRST MONTHLY
            FEE STATEMENT OF KATTEN MUCHIN ROSENMAN LLP
      AS COUNSEL TO THE SPECIALTY GENERICS DEBTORS, AT THE SOLE
     DIRECTION OF THE DISINTERESTED MANAGERS, FOR COMPENSATION
        FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
      FOR THE PERIOD OF OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020

Name of applicant:                                       Katten Muchin Rosenman LLP

Authorized to provide professional services to:          The Specialty Generics Debtors2, at the sole
                                                         direction of the Disinterested Managers

Date of bankruptcy filing:                               October 12, 2020

Date of retention order:                                 November 19, 2020, effective nunc pro tunc to
                                                         October 12, 2020

Period for which compensation and                        October 12, 2020 through October 31, 2020
reimbursement are sought:

Amount of compensation sought as actual,                 $98,775.20 (80% of $123,469)
reasonable, and necessary:
Amount of expense reimbursement sought as                $169.23
actual, reasonable, and necessary:

Type of fee statement or application:                    Monthly Fee Statement

Prior Applications                                       None



1
    A complete list of debtors in these chapter 11 cases (together with the Specialty Generics Debtors (the
    “Debtors”) may be obtained on the website of the Debtors’ claims and noticing agent at
    http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell Blvd.,
    Hazelwood, Missouri 63042.
2
    “Specialty Generics Debtors” means Mallinckrodt Equinox Finance Inc., Mallinckrodt Enterprises Holdings,
    Inc., Mallinckrodt ARD Finance LLC, Mallinckrodt Enterprises LLC, Mallinckrodt LLC, SpecGx LLC,
    SpecGx Holdings LLC, and Mallinckrodt APAP LLC.
               Case 20-12522-JTD           Doc 776      Filed 12/10/20       Page 2 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )       Chapter 11
                                                         )
MALLINCKRODT PLC, et al.,                                )       Case No. 20-12522 (JTD)
                                                         )
                Debtors.1                                )       (Jointly Administered)
                                                         )        Obj. Deadline: Dec. 30, 2020 at 4:00 p.m. (ET)

                     FIRST MONTHLY FEE STATEMENT
              OF KATTEN MUCHIN ROSENMAN LLP AS COUNSEL
            TO THE SPECIALTY GENERICS DEBTORS, AT THE SOLE
     DIRECTION OF THE DISINTERESTED MANAGERS, FOR COMPENSATION
        FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
      FOR THE PERIOD OF OCTOBER 12, 2020 THROUGH OCTOBER 31, 2020

         Pursuant to sections 327, 330 and 331 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2016-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”), the Order Granting

Debtors’ Application for Entry of an Order Authorizing the Employment and Retention of Katten

Muchin Rosenman LLP as Counsel to the Specialty Generics Debtors, at the Sole Direction of

the Disinterested Managers, Effective Nunc Pro Tunc to the Petition Date, entered on November

19, 2020 [Docket No. 561] (the “Retention Order”), the Order Establishing Procedures for

Interim Compensation and Reimbursement of Professionals [Docket No. 770] (the “Interim

Compensation Order”), the law firm of Katten Muchin Rosenman LLP (“Katten”), counsel to

Mallinckrodt Equinox Finance Inc., Mallinckrodt Enterprises Holdings, Inc., Mallinckrodt ARD

Finance LLC, Mallinckrodt Enterprises LLC, Mallinckrodt LLC, SpecGx LLC, SpecGx
1
    A complete list of debtors in these chapter 11 cases (together with the Specialty Generics Debtors (the
    “Debtors”) may be obtained on the website of the Debtors’ claims and noticing agent at
    http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell Blvd.,
    Hazelwood, Missouri 63042.
              Case 20-12522-JTD        Doc 776     Filed 12/10/20    Page 3 of 7




Holdings LLC, WebsterGx Holdco LLC, and Mallinckrodt APAP LLC (collectively, the

“Specialty Generics Debtors”), at the sole direction of the Specialty Generics Debtors’

disinterested managers (the “Disinterested Managers”), in the above-captioned chapter 11 cases

(these “Chapter 11 Cases”), hereby submits this First Monthly Fee Statement of Katten Muchin

Rosenman LLP as Counsel to the Specialty Generics Debtors, at the Sole Direction of the

Disinterested Managers, for the Period of October 12, 2020 Through October 31, 2020 (this

“Monthly Fee Statement”) for (i) interim allowance of $98,944.43 for the reasonable

compensation for actual, necessary legal services Katten rendered to the Specialty Generics

Debtors from October 12, 2020, through and including October 31, 2020 (the “Fee Period”); (ii)

interim allowance and payment of compensation in the amount of $98,775.20, which is equal to

eighty percent (80%) of the total amount of reasonable compensation for actual, necessary legal

services Katten rendered during the Fee Period; and (iii) interim allowance and payment of

$169.23 for the actual, necessary expenses Katten incurred in connection with such services

during the Fee Period.

               Itemization of Services Rendered and Disbursements Incurred

                         In support this Monthly Fee Statement, attached are the following

exhibits:

                 Exhibit A is a schedule for the Fee Period of the number of hours expended
                  and fees incurred (on an aggregate basis) by Katten partners, associates and
                  paraprofessionals during the Fee Period with respect to each of the project
                  categories Katten established in accordance with its internal billing
                  procedures. As reflected in Exhibit A, Katten incurred $123,469 in fees
                  during the Fee Period. Pursuant to this Monthly Fee Statement and the
                  Interim Compensation Order, Katten seeks payment of eighty percent (80%)
                  of such fees ($98,775.20 in the aggregate).

                 Exhibit B is a schedule of Katten professionals, including the standard hourly
                  rate for each professional who rendered services to the Specialty Generics
                  Debtors in connection with these Chapter 11 Cases during the Fee Period and
                  the title, hourly rate, aggregate hours worked and amount of fees earned by
                                               2
                Case 20-12522-JTD              Doc 776       Filed 12/10/20         Page 4 of 7




                      each professional. The blended hourly billing rate of attorneys for all services
                      provided during the Fee Period is $949.88.2 The blended hourly billing rate of
                      paraprofessionals for all services provided during the Fee Period is $210.3

                     Exhibit C is a schedule for the Fee Period setting forth the total payment
                      sought with respect to each category of expenses for which Katten is seeking
                      payment in this Monthly Fee Statement. All of these disbursements comprise
                      the requested sum for Katten’s out-of-pocket expenses, which total $169.23.

                     Exhibit D includes the time records of Katten professionals, which provide a
                      daily summary of the time spent by each Katten professional during the Fee
                      Period and an itemization of expenses by project category.

                                               Representations

                          Although every effort has been made to include all fees and expenses

incurred during the Fee Period, some fees and expenses might not be included in this Monthly

Fee Statement due to delays caused by accounting and processing during the Fee Period. Katten

reserves the right to make further application to the United States Bankruptcy Court for the

District of Delaware for allowance of such fees and expenses not included herein in accordance

with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Interim

Compensation Order.

                                                      Notice

                          Notice of this Monthly Fee Statement will be provided in accordance with

the Interim Compensation Order.




2
    The blended hourly rate of $949.88 for attorneys is derived by dividing the total fees for attorneys of $122,440
    by the total hours of 128.90 for those same attorneys.
3
    The blended hourly rate of $210 for paraprofessionals is derived by dividing the total fees for paraprofessionals
    of $1,029 by the total hours of 4.90 for those same paraprofessionals.

                                                         3
              Case 20-12522-JTD        Doc 776     Filed 12/10/20      Page 5 of 7




              WHEREFORE, Katten, in connection with services rendered on behalf of the

Specialty Generics Debtors in connection with these Chapter 11 Cases, respectfully requests:

(i) interim allowance of $98,944.43 for reasonable compensation for actual, necessary legal

services Katten rendered on behalf of the Debtors during the Fee Period; (ii) interim allowance

and payment of compensation in the amount of $98,775.20, which is equal to eighty percent

(80%) of the total amount of reasonable compensation for actual, necessary legal services Katten

rendered during the Fee Period; and (iii) interim allowance and payment of $169.23 for the

actual, necessary expenses Katten incurred in connection with such services during the Fee

Period.

Dated: December 10, 2020            /s/ Steven J. Reisman
    Wilmington, Delaware            KATTEN MUCHIN ROSENMAN LLP
                                    Steven J. Reisman (admitted pro hac vice)
                                    Shaya Rochester (admitted pro hac vice)
                                    Julia M. Winters (admitted pro hac vice)
                                    575 Madison Avenue
                                    New York, NY 10022
                                    Telephone: (212) 940-8800
                                    Email:         sreisman@katten.com
                                                   shaya.rochester@katten.com
                                                   julia.winters@katten.com

                                    -and-

                                    Geoffrey M. King (admitted pro hac vice)
                                    525 W. Monroe Street
                                    Chicago, IL 60661
                                    Telephone: (312) 902-5200
                                    Email:       geoff.king@katten.com

                                    -and-

                                    Eric T. Werlinger (admitted pro hac vice)
                                    2900 K Street NW
                                    Washington, DC 20007
                                    Telephone: (202) 625-3500
                                    Email:       eric.werlinger@kattten.com

                                    Attorneys for the Specialty Generics Debtors, at the Sole Direction
                                    of the Disinterested Managers


                                               4
               Case 20-12522-JTD           Doc 776      Filed 12/10/20       Page 6 of 7




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )       Chapter 11
                                                         )
MALLINCKRODT PLC, et al.,                                )       Case No. 20-12522 (JTD)
                                                         )
                Debtors.1                                )       (Jointly Administered)
                                                         )

                            VERIFICATION OF STEVEN J. REISMAN

         I, Steven J. Reisman, hereby declare the following under penalty of perjury:

                I am a partner of the law firm of Katten Muchin Rosenman LLP (“Katten”),

located at 575 Madison Avenue, New York, New York 10022. I am the lead attorney from

Katten working on the above-captioned chapter 11 cases (these “Chapter 11 Cases”). I am a

member in good standing of the Bar of the State of New York, and I have been admitted to

practice in the United States District Courts for the Southern District of New York, Eastern

District of New York, District of New Jersey, District of Connecticut, Eastern District of

Michigan, and Eastern District of Wisconsin; United States Courts of Appeals for the Second

Circuit and Third Circuit; and United States Supreme Court. I have been admitted pro hac vice

in these Chapter 11 Cases. There are no disciplinary proceedings pending against me.

                        I have personally performed many of the legal services rendered by Katten

as counsel to Mallinckrodt Equinox Finance Inc., Mallinckrodt Enterprises Holdings, Inc.,

Mallinckrodt ARD Finance LLC, Mallinckrodt Enterprises LLC, Mallinckrodt LLC, SpecGx

LLC, SpecGx Holdings LLC, WebsterGx Holdco LLC, and Mallinckrodt APAP LLC


1
    A complete list of debtors in these chapter 11 cases (together with the Specialty Generics Debtors (the
    “Debtors”) may be obtained on the website of the Debtors’ claims and noticing agent at
    http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell Blvd.,
    Hazelwood, Missouri 63042.
              Case 20-12522-JTD        Doc 776       Filed 12/10/20   Page 7 of 7




(collectively, the “Specialty Generics Debtors”), at the sole direction of the disinterested

managers (the “Disinterested Managers”), and am familiar with the work performed on behalf of

the Disinterested Managers of the Specialty Generics Debtors by the lawyers and other personnel

at Katten.

                      The facts set forth in the foregoing Monthly Fee Statement are true and

correct to the best of my knowledge, information and belief.

                      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct to the best of my knowledge, information and belief.



Dated: December 10, 2020                            /s/ Steven J. Reisman
New York, New York                                  Steven J. Reisman
                                                    as Partner of Katten Muchin Rosenman LLP




                                                2
